ACCEPTED
                                                                                 03-17-00849-CV
                                                                                       21544131
                                                                       THIRD COURT OF APPEALS
                                                                                 AUSTIN, TEXAS
                                                                                1/2/2018 9:48 AM
                                                                               JEFFREY D. KYLE
                                                                                          CLERK
                         No. 03-17-00849-CV

          IN THE COURT OF APPEALS FOR THE THIRD FILED IN
               DISTRICT OF TEXAS AT AUSTIN 3rd AUSTIN,
                                               COURT OF APPEALS
                                                       TEXAS
                                                        1/2/2018 9:48:29 AM
                                                          JEFFREY D. KYLE
                                                                Clerk
             In re Richard W. Jackson and Lisa C. Jackson,
                               Relators.


       From the County Court at Law No. 1, Travis County, Texas
               Trial Court Cause No. C-1-CV-17-001833


 SURREPLY IN RESPONSE TO AMENDED PETITION FOR WRIT OF
MANDAMUS AND EMERGENCY MOTION TO STAY (1) TRIAL AND (2)
       TRIAL COURT ORDER DISSOLVING INJUNCTION



                                Michael L. Navarre
                                State Bar No. 00792711
                                mnavarre@bbsfirm.com
                                BEATTY BANGLE STRAMA, PC
                                400 West 15th Street, Suite 1450
                                Austin, Texas 78701
                                (512) 879-5050 Telephone
                                (512) 879-5040 Facsimile

                                ATTORNEYS FOR REAL PARTIES IN
                                INTEREST
                                         TABLE OF CONTENTS

TABLE OF CONTENTS ...................................................................................... i

INDEX OF AUTHORITIES................................................................................. ii

INTRODUCTION ................................................................................................ 1

ARGUMENT AND AUTHORITIES ................................................................... 2

I.      This Mandamus Is Moot Because There Is Only One Amendment
        And It Has Been Recorded ......................................................................... 2

II.     Ms. Cox And Ms. Ramsey Correctly Stated The Status Of Relators’
        Claims ......................................................................................................... 3

III.    Relators Failed To Respond To The Existence Of Two Changed
        Circumstances ............................................................................................. 4

IV.     Relators’ Filing Of Their Sixth Amended Petition Is Not A Proper
        Basis For Mandamus Relief ....................................................................... 5

V.      Relators Attempt To Reargue The Motion For Partial Summary Is
        Not A Proper Ground For Mandamus ........................................................ 7

CONCLUSION AND PRAYER .......................................................................... 8

RULE 52.3(j) CERTIFICATION ......................................................................... 9

CERTIFICATE OF SERVICE ............................................................................. 10

CERTIFICATE OF COMPLIANCE .................................................................... 10




                                                             i
                                  INDEX OF AUTHORITIES
                                                                                                     Page

F.D.I.C. v. Nueces Co.,
      886 S.W.2d 766 (Tex. 1994) ...................................................................... 3

In Re Uresti,
      377 S.W.3d 696 (Tex. 2012) ...................................................................... 3




                                                     ii
                                       INTRODUCTION

         Relators’ Reply is most noteworthy for what it does not contain. In their

Petition, Relators claimed that there was no changed circumstance. Cox and Ramsey

responded by identifying two changed circumstances.1 First, recent discovery

showed that Plaintiffs misled the trial court to obtain the temporary injunction.

Second, as Relators previously admitted, there was a change in the law because, as

Relators previously admitted, “the trial court reversed itself on the law.” 2 Relators’

Reply does not respond to the existence of these two changed circumstances.

         While tacitly admitting the existence of changed circumstances that support

the dissolution of the temporary injunction, Relators make several arguments that

are either erroneous or self-inflicted. Cox and Ramsey respond as follows:

         • Relators, not Cox and Ramsey, filed an amended petition with numerous
           new causes of action based on the recorded amendment.
         • Relators are in this position because they misled the trial court and began
           harassing property owners to rescind their signatures.
         • Contrary to Relators’ Reply, Cox and Ramsey did not state that Relators’
           claims were not “live.”
         • Contrary to Relators’ Reply, the Restrictive Covenants expressly prohibit
           renting “without the prior written consent of Developer.”3




1
    Response to Mandamus at 3-5; 7-9.
2
    Relators’ Emergency Motion for Relief at 2.
3
    Tab J, Restrictive Covenants at Art. IV.5.

                                                  1
Furthermore, as Relators’ pleadings make clear, there is only one amendment at

issue – the amendment that was recorded before Relators filed this mandamus action.

There are no other amendments and Cox and Ramsey have agreed not to record any

additional amendments. Therefore, the Court should dismiss this mandamus action

and deny Relators’ request for emergency relief.

                           ARGUMENT AND AUTHORITIES

I.        This Mandamus Is Moot Because There Is Only One Amendment And It
          Has Been Recorded.
          This mandamus is moot because the amendment has been recorded. Even a

cursory review of the transcript of the temporary injunction hearing and related

pleadings shows that there was only one amendment at issue: the amendment to

prohibit rentals for less than ninety days. 4 The injunction prohibited the recording

of that and any other amendment by Ms. Cox and Ms. Ramsey. 5 After the temporary

injunction was dissolved, it is undisputed that the amendment was recorded. 6

          Furthermore, Ms. Cox and Ms. Ramsey have agreed not to record any

amendments to the Restrictive Covenants between now and the end of the

proceedings in the trial court. 7 There is no evidence to the contrary and Relators do



4
     Tab E to Amended Petition for Mandamus, Transcript of TI Hearing.
5
     Tab A to Amended Petition for Mandamus, Temporary Injunction.
6
     Tab D to Amended Petition for Mandamus, Recorded Amendment.
7
     Tab A to Response, Letter Agreement to Relators.

                                                 2
not even try to claim that Ms. Cox and Ms. Ramsey may somehow try to file another

amendment in the meantime. Therefore, this mandamus is moot because the request

to reinstate the injunction cannot “unrecord” the amendment. F.D.I.C. v. Nueces

Co., 886 S.W.2d 766, 767 (Tex. 1994); In re Uresti, 377 S.W.3d 696 (Tex. 2012).

          In their Reply, Relators argue that a controversy exists because their “DJ claim

requests a determination of the meaning of the restrictive covenants as concerns all

amendments.”8 Relators miss the point. The question is not whether Relators’

underlying DJ claim is moot, the question is whether the relief sought in Relators’

Petition for Writ of Mandamus is moot. The relief sought in Relators’ Petition for

Mandamus is moot because it is undisputed that Ms. Cox and Ms. Ramsey recorded

the amendment prior to Relators filing their Petition for Writ of Mandamus.

II.       Ms. Cox And Ms. Ramsey Correctly Stated The Status Of Relators’
          Claims.
          In a related argument, Relators take Ms. Cox and Ms. Ramsey to task for

supposedly stating that Relators “have no live claim supporting their temporary

injunction.”9 However, Ms. Cox and Ms. Ramsey did not make such a statement.

Instead, Ms. Cox and Ms. Ramsey correctly stated the status of Relators’ claims in

the following manner: 10



8
     Relators’ Reply at 6.
9
     Relators’ Reply at 5.
10
     Response to Mandamus at 9.

                                              3
         The claims that served as the basis for the request for the temporary
         injunction were either (1) non-suited by Relators or (2) dismissed by
         the trial court in its summary judgment orders.
The claims that Relators non-suited included their claim for breach or attempted

breach of restrictive covenant.

III.     Relators Failed To Respond To The Existence Of Two Changed
         Circumstances.
         Ms. Cox and Ms. Ramsey identified two changed circumstances that support

the trial court’s dissolution of the temporary injunction. First, recent discovery

showed that Relators had misled the trial court concerning due process and notice

when they convinced the court to grant the temporary injunction. Specifically,

Plaintiffs themselves sent a letter and flyer opposing the proposed change to all lot

owners more than a month before the temporary injunction hearing. 11 The trial court

explained its reversal by referencing Relators’ prior false statements:12

         “Probably because there were things that were said in that
         [temporary injunction] hearing that may not necessarily [] be true
         today.”
Relators failed to respond to this changed circumstance or somehow explain why

they misled the trial court.




11
  Tab F to Response, Woodall Depo. Excerpts at 64:1-7; 65:1-15; Tab G to Response, Plaintiffs’
Letter and Flyer.
12
     Tab I to Response, Transcript of December 8, 2017 Hearing at 7:3-5 (emphasis added).

                                                4
         Second, as Relators acknowledged, “the trial court reversed itself on the

law.” 13 This change of circumstance resulted from the trial court interpreting the

restrictive covenants as a matter of law in favor of Ms. Cox and Ms. Ramsey.

However, Relators failed to respond to this changed circumstance. Therefore, the

trial court did not abuse its discretion in dissolving the temporary injunction.

IV.      Relators’ Filing Of Their Sixth Amended Petition Is Not A Proper Basis
         For Mandamus Relief.
         Relators spend an inordinate amount of time complaining that the dissolution

of the temporary injunction and subsequent recording of the amendment has changed

the nature of the underlying lawsuit.14 However, any harm to Relators is self-

inflicted and not a proper basis for mandamus relief.

         First, Relators – not Ms. Cox or Ms. Jackson – chose to file a Sixth Amended

Petition with numerous new causes of action concerning the amendment. 15 After

the parties passed the trial setting because they would not be reached, counsel for

Ms. Cox and Ms. Jackson proposed several new trial dates in early 2018. Relators’

counsel initially responded that they were checking on availability for trial. Instead,

Relators filed their Sixth Amended Petition that includes new claims of tortious

interference with existing contracts, tortious interference with prospective relations,



13
     Relators’ Emergency Motion for Relief at 2.
14
     Relators’ Reply at 9-13.
15
     Tab I to Relators’ Reply, Plaintiffs’ Sixth Amended Petition.

                                                   5
conspiracy, suit to quiet title, and slander of title. Relators, not Ms. Cox or Ms.

Jackson, chose to inject those issues into this case. Relators should not be allowed

to now complain about the result of their own actions.

         Second, contrary to Relators’ claim, the existing Restrictive Covenants – prior

to any amendment – prohibited their rental of their property. Relators failed to

inform the Court that the existing Restrictive Covenants prohibit renting or leasing

“without the prior written consent of Developer.”16 The trial court denied the

parties’ motions for partial summary judgment concerning this prohibition and

whether it has been waived. This prohibition against rental has been present in this

case since Relators filed their lawsuit.

         Third, Relators are in this position because they misled the trial court. As

discussed previously, Relators told the trial court that there had been a lack of notice

and due process. But, as Relators knew, they were aware of the amendment and had

actively campaigned against it. In fact, Ms. Woodall had sent a letter and flyer to

every lot owner (except perhaps Ms. Cox and Ms. Ramsey) opposing the

amendment. After being caught misleading the trial court, Relators complaints that

they have been out in a bad position should fall on deaf ears.




16
     Tab J, Restrictive Covenants at Art. IV.5.

                                                  6
V.         Relators Attempt To Reargue The Motion For Partial Summary Is Not
           A Proper Ground For Mandamus.
           Relators also argue that Ms. Cox and Ms. Ramsey did not follow the alleged

requirement of a recommendation from the Architectural Control Authority.17

However, this is merely an attempt by Relators to reargue the trial court’s order

granting Defendants’ Motion For Partial Summary Judgment As To Claims And

Counterclaims Concerning Section 4 Of Article I Of The Restrictive Covenants

(“MPSJ”). 18

           As explained in the MPSJ, there were two “separate” and “standalone”

provisions that permitted changes to the Restrictive Covenants. Ms. Cox and Ms.

Ramsey followed the provision in Section 4 of Article I that required the following:

(1) the owners of a majority of lots must execute and record an instrument changing

the provisions and (2) it “become[s] operative at the expiration of the particular

period in which such instrument is executed and recorded, whether such particular

period to be the aforesaid thirty-five (35) year period or any successive ten (10) year

period thereafter.”19 It does not require (1) notice and (2) a recommendation from

the architectural control authority. 20

17
     Relators’ Reply at 8-9.
18
   Tab H, Order on Defendants’ Motions for Summary Judgment at 2; Tab D, Defendants’ Motion
For Partial Summary Judgment As To Claims And Counterclaims Concerning Section 4 Of Article
I Of The Restrictive Covenants (without exhibits).
19
     Tab J, Restrictive Covenants at Art. I.4.
20
     Id.

                                                 7
         The other provision, Article IX, contains a different voting requirement, does

not contain a ten-year period requirement, and contains both requirements of (1)

notice and (2) a recommendation from the architectural control authority. 21 The trial

court rejected Relators request that it do violence to the Restrictive Covenants by

copying and pasting requirements from one Article IX into Section 4 of Article I of

the Restrictive Covenants. Relators made this request even though they admitted

that the provision in Section 4 of Article I is a “separate” provision and Article IX is

a “standalone” provision. Relators attempt to reargue the trial court’s partial

summary judgment order should be rejected and, more importantly, is not a basis for

mandamus relief.

                                Conclusion and Prayer

         WHEREFORE, PREMISES CONSIDERED, Defendants respectfully request

that the Court dismiss Relators’ Petition for Mandamus, deny Relators’ Emergency

Motion for Relief, and grant them such other relief as the Court deems proper.




21
     Id. at Article IX.

                                            8
                                            Respectfully submitted,


                                            /s/ Michael L. Navarre
                                            Michael L. Navarre
                                            State Bar No. 00792711
                                            BEATTY BANGLE STRAMA, PC
                                            400 West 15th Street, Suite 1450
                                            Austin, Texas 78701
                                            (512) 879-5050 Telephone
                                            (512) 879-5040 Facsimile
                                            mnavarre@bbsfirm.com

                                            ATTORNEYS FOR REAL PARTIES IN
                                            INTEREST


                       RULE 52.3(j) CERTIFICATION

      I have reviewed the response to the petition and concluded that every factual

statement in the petition is supported by competent evidence included in the

appendix or record.

                                            /s/ Michael L. Navarre
                                            Michael L. Navarre




                                        9
                         CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the foregoing instrument was
electronically served on counsel of record by electronic transmission on this 2nd day
of January, 2018:
James Patrick Sutton – via jpatricksutton@jpatricksuttonlaw.com
The Law Office of J. Patrick Sutton
1706 W. 10th St.
Austin, Texas 78701
Mr. David M. Gottfried – via david.gottfried@thegottfriedfirm.com
The Gottfried Firm
West Sixth Place
1505 West Sixth Street
Austin, Texas 78703
                                            /s/ Michael L. Navarre
                                            Michael L. Navarre


                      CERTIFICATE OF COMPLIANCE
      Real Parties in Interest’s Surreply in Response to Amended Petition for Writ

of Mandamus and Emergency Motion to Stay (1) Trial and (2) Trial Court Order

Dissolving Injunction complies with the type-volume limitation of Tex. R. App. P.

9.4(i)(2)(B) because it contains 1,708 words, excluding the parts of the reply

exempted by Tex. R. App. P. 9.4(i)(1). The undersigned relied on the word count of

MS Word, the computer program used to prepare the brief.



                                              /s/ Michael L. Navarre
                                              Michael L. Navarre



                                         10
 APPENDIX TO SURREPLY IN RESPONSE TO AMENDED PETITION
FOR WRIT OF MANDAMUS AND EMERGENCY MOTION TO STAY (1)
 TRIAL AND (2) TRIAL COURT ORDER DISSOLVING INJUNCTION




Description                                                                                             Tab

Restrictive Covenants ..................................................................................... J
       TAB J

Restrictive Covenants
~.,   .   ·"·
           _I, '•
                                                                     56-7393
                                                                •
             TH!l: STATE OP TEHS        §
                                                 KNOW ALL MEN BY THESE PRESENTS:
             COUNTY   OF    TRAVIS      §


             'fhat Venture Development Company, a Partnership composed - of Can-
             field Land Company, Inc., Cummings Land Company, Inc. and Gaylord
             Land Company, Inc., each such corporation he.ving itc prin~ipal .
             place or business in lfouston·i; Harris County, Texas, and Smith
             Land Company, Inc. , having its principal place of business in Aus-
             tin, Travis County, '.l'exas, each a Te:.:as corporation, being all of -
             the Partners in Venture Development Company (hereinafte1' called
             the "Developer"), being the owner of all of that certain tract of
             land situated in Travis Coun~y, Te,:as, and known as Point -venture,
             Section Three-1 accor(ling to. the plat of said subdivision recorded .·
             in the jff1oe of t:ttCo~ty Clerk of Travis County, Texa$, on
             the gz:: d~y of          ~ro        ·,
                                               1972, after having been approveq as
             provided by law, an being recorded in Volume           ~8 Page 4'-3
             of the Plat Records of Travis County, Texas, to whch plat and the
             record thereof reference is here made for a full and particular
             deecription of said land; and the Developer desiring to create and
             carry out a unlform plan and scheme for the improvement, develop-
             ment and sale of property iri said Point Ve~.ture, . Section Three-1
             (hl:!rein referred to as "the Sut>C!ivision"), uo~::1 hc,reby adopt, es'":
             tabl tsh, promulgate and impress the followi.n,:,; Reservations 1 Resti•ic-
             tions and Covenants 2 which shall be and are hereby made applicable
             to the Subdivisions:
                                                      I.
                                       CENEP.AL PROVISIONS
             Applicability
                  1.   Each Contract, Deed or D~ed. of Trust which may be here-
             after executed with respect. to any property in the Subdivision shall
             be deemed and held to have been executed, delivered and accepted
             subject to all of the provisions of thi:s instrument, including,
             without limitation. the Reservations, Restrictions and Covenants
             herein set forth, regardless. · of whether or not any of such provi-
             sions are set forth in said .. Contract, Deed or- Deed of Trust, and
             whether or not referred to in any such instrument,
             Dedication
                   2.   The streets and roads shown, on said recorded plats are
             dedicated to the use of the ·.public. The utility ea-sements shown
             the:reon are dedicated subject to the reservations hereinafter
             set forth.                     ·
             Reservations
                   3.a. No interest in th¢ oil, gas:, or other minerals in, on or
             under the Property will be ¢onveyed by Developer; all interest in
             the !"a.me being expressly reserved by Developer.
                         b. The utility ease~6~t$ 'shown on the recorded plats are:
             ,;, ed1,;:ated with the reservation that such utilit~· easements are: for
             the ,ise and benefit of any p'u tilic. utHity operating in Travis
             County, Texas, as well as for .t h.e benefit ot: the Developer and . the
             property owners 1n the SubdivH{ion to allow for the construction,
             repair, maintenance and operaticin            ot
                                                        a system o:- s·ystems of electric
             light and_ power, telephone J,tnes, gas, watel', sanitary ~ewe:rs, storm
                                             .                           ' MAR o 7 -2017



                                     ·1291 1452
                                      EXHIBIT 1, page 1                 TAB J - page 1
                                      .   ···--   ----·-·- -   - ---------------
                                                                                        St-7394

  sewers and any other utility or service which the Developer may
  find necessary or proper.
          c. The t-1 tle conveyed to any property in the Subdi visicn
  shall not be held or conot:f'Ueci to incluc.i~                 i,i1eas where esplan~des are shown on .the recorded
  plat. The Developer further reserves the right to improve, · land-
  scape, alter, modify and eliminate any cne or more of :me~ cspla;..
  nades (or reinstall one or more of such esplanades) at any time,·
  and , .-:·om time to time, hereafter.
              h. The Developer :r~serves the right at any time, and from
     time to time, hereafter to promulgate and impose restrictions (as
    .W'ell as va:ry and amend any · such restrictions) as to all or any por-
  ;. ti-on of the unplatted. reserve or unrestricted areas of . the Subdi-
  .. v:i,sion identified on the aforesaid plat. Any s·u ch action by the
   · Developer shall not, in order to . be fully binding; require the
 . , j oinder of any other person• whether such person be an owner of
· , property in the SUbdiv1sion, cL lienhvlder-, a mortgagee, a Deed of
   _Trust beneficiary or any otner person.
·· Duration
            4.   The provisions het'.eof~ including the f(eservations, Re~
  . strictions and Covenant~ herein set forth, shall run with the land
  ·. and shall be binding upon the Developer, 1 ts euccessors and assigr_s ,
 · and all persons or parties cla1m;tng under itor· them for a period
      of 'thirty-five (35) years from the date hereof, ;1t which time all
    ·of . such provisions shall be automatically extendein whole or in part, the provisions of said instr:ument to become
   · ~p~1·ative at the expiration of the particular period in which such
. 'ir.strUJ:Jent is executed and reco:rd,ed > whether s-qch. particular i:,eriod
 i te- the aforesaid thirty-fi\i;e 05) year period cir any successive
   . .ten (l O) year period thereafte~ ~ ·                  .




                                      -2-



                         -1:!!H     1.1!i1
                     EXHIBIT 1, page 2                                         TAB J - page 2
                                                                      56-7395

Enforcement
        5,    In th~ event or any violation or attempted violation of
1:my   or the p1•uvlsiona hereof, including any or tf?e Reservations,
ne .. t1•ictlom1 or Covenants herein contained, enforcement Bhall be
authorized by any proce·edings at law or in equity against any
person or persons violating or att:e mpti!'lg to violate any ot . such
provisions; ·in::t'iH,9~ ~;v,; ·;_~JµP.!lt,,j,,Qg, ,"J?~ther pr9hibitive · ,
in nature or ~~~~-~!"Y _;!J,··;".'?~,:,~d!ng compliance with such ·provisions;
an~ it shal_l llf)f.P~ \' P.!~~f~qµi-~H~- t _c., the u~pUng ot any such in-
junction to show 11:l8.4,~:qµa.cy. _o r leg~l remedy or irreparable harm.
Likewise, any p~r~oij entttled 't o enforce the provisions hereor may
recover such ust presently or hereafter placed ot' record or otherwise affect
the rights of the Mortgagee under any such Mortgage, holder of
any such lien or bene:ficj,ary of any such Deed of Trtust; and any ._ · -_
such Mortgage, lien or Deed of Trust may, nevertheless, be enforced
in accordance with its tef-ms, sµbject, nevertheless, . to the proy-1-
sions herein contained· 1nclud1ng said Reservations, Restrictions · -.
and Covena,1ts •

                                              II.
                               ,·,·   ,   ,    .    I.


                        ARCIUTEl.!T{!RAL -.CONTROL
Basic Rule
     1.   No building or-: _othe"r- 1-mprovement of any character shall
be erected or placed, or- ·th_e e;rection or placing thereof · c011111enced,
or changes made in the deaign .th~reof or any addition .made thereto
or exterior aiteration made "ther.e1n after orig1nal ·constru.ct1on» -
on any property 1n the-Sql)db1s1on until the obtaining of -the neces-:-
sary approval (as hereiria._:rter provided) or tbe constructio:: plans -
and specitications and a -plat s~owing the location or suet. bu.11.;llng ·
or other 1.mpro7e5ii:nts. ' 'Approval shall be granted or withheld based
on aatters ot coapliance;.~ith·· tt:te provisions or th1.a instrwaent,
quality or uterial1f, h~llY'-."t)t e·,:ternal design and enat1ng ~
proposed atructurea and -lo.c aUo:i ·with reapect to topography and
finished grade elevation.>       · ·                   ·




                      EXHIBIT 1, page 3                      TAB J - page 3
                                                                                 Sc-7.396
           Architectural
           Control Authority
                  ~.a. T~e authority to ~rant or withhold arc hitectural control
           app,r oval as referred to above. ls vested 1n the Developer; ex:::ei:,t,
           however, thit such authority of the Developer shalr cease and ter~
           minate upon the election .of the Point Venture Arch1tect.u:ral Control
           Committee,, in which: event such authority shall be vested in and ·
           eoc.erciseci by the Point Venture A1"chitectural Control· Committee (as . .
           provided 1n b·. · below), hereinafter r•eferrecl · to; except as t o p lans .
           and. specifica:t ions and. plats theretofore . sul)mi tted to the . Developer
           which. shall . continue to exercise such authoI' ity uv.e r.all such plan s ,
           specifications . and plats.                                       ·
                   b . . At such. time as 75J of the lots. 1n the Subd1 vision and ir,
           all other Sect:l.on·s of Point Venture (as her.etofore or h-c:reafter~
           platted, from time to time) shall have been sold by the Developer,
           then the Dev.eloper shall cau.se a Statement of such circurr.stances to
           be placed of record in the -Deed Records. of Travis , County, Texas.
           Thereupon, the lot owners in Point Venture may by vote, as herein-
      ll   after provided, elect a committee of five {5) members to be known
           as the Point Venture Archltectural Control Committee (herein re-
           ferred to a.s tne "Committee 11 ) . :-ach member of the Committee must
x.·   \    be an owner of property in some Section of Point Venture. Each lot
      f    owner shall be entitled to one (1) vcte fo~ each whole lot or build-
      i    ing .site owned by that owner. In the case of any building s~te' ·
           composed of more thll.n one (1) whole lot, such building site owner
           shall be ent.itled to one (1) vote for each ,.,hole lot contained
           within such building site.•
                      The Dev.e loper shall be obligated to arrange for the hold-
           ing of such election within sixty (60) days following the filing of
           the aforesaid Statement by the Developer 1n the Deed Records of
           Travis County, Texas, ar,d si ve notice of the time and place of such
           election (which shall be in Travis County, Te:x:as) not less than five
           {5) days prior to the holding thereof. Nothing herein shall be 1n-
           t¢~preted to require that the Developer actually ,i'ile any ·such
           St~tement so long as 1 t has not subdivided and sold the entire_ty
           of the property, nor to affect the · ti:me at which the Developer might
           take _such action if, in fact, the Developer does take such action.
                      The results of each such election shall promptly . be
           detei-mined on the basis of the majority of those . o:i,,ners then voting
           1n ::such ele·ct-ion. ·
                       After the first· such election shall have been held, there-
           after the Committee shali be obligated to arrange .. i'or elections ( in
           the Diann.er and after noti h_e reinabove provided for.                          .   ..
           Effect of
           Ir.action
             :,, c 3. , ·A:ppi;•oval or- disa.p proval as to archit.::ctural control matti=rs
           af! ': ~.et forth h the preceding ..provisions shali tie -- 1-r: writing. In
           the, ·~·,ent ~hat the author.Hy exercising the pre"rogative of appr-cval




                                               -11-                                         7 ·2017
                                             .......
                                             .l·hA)
                                                       ,_


                               EXHIBIT 1, page 4                   TAB J - page 4
                                     . ·········-····-···- ·- -·-   ·--··----·-··- - - - - - - - - - - - - - - - - -
                                                                                               Sb-7397

                      or disapproval (~hether the. Developer or the Committee) fails to
             ,_.: ,   approve or disapprove in writing any plans and. spec1f1cat1Qns and
                      plat submitted t~ it in thirty (30} days following suuh submisi1on,
                      s.uch plans and spec:1 ricat:!ons and plat shall be deemed. .approved . and
                 I    the construction or any such building and other · impro.vements may
                      be commenced and proce.eded . wi:th 1n compliance with all such plans
                      and specifications and plat and all of the other term.s ,an                                                                 5E-7398
                 View i:.ots: l, 200 sq.. ft. ror a one-story building;
                      1,500 sci. rt. 1".or a two-etory building; and
                 Cluster Cottage Lot!!:        800 :,q, rt.
     3. a. .No building shall be located on any lot nearer to the .
rront street line.- or nearer to the :street side line than the mini-.
mum building set-back lines shown ori the aforeaaj,d pla:t (-designate:d ·
thereon as "Bldg. line"). Subject .t o the provision;i _o f Paz•agraph
4., no bt.11lding shall be located nearer than sev!?n a,nd :one-half
(7-1/2) feet to an interior side lo~ line. For the_ purpose oftb1s
covenant, eaves, steps and unroofed .. terraces shall riot be considered
as part of a bu!lding_. provided, however, that tl')is shall not pe:
construed to permit any portion of the construction on a lot to
encroach upon another lot. Variations from these requirements as
to building location may be granted :by the Architectural. Contro.l
Authority. if the above requi~ements are not feasible, considering
the terrain of the lot.             ·
       b. No structure shall be placed on any lot which (by reason
of high walls or fence::1, excessive height, specially peaked roof'
design, etc.) unreasonably will ob~cure the view o.f' Lake Travis from
a dwelling located or reasonably to be located upon an abut~ing lot
(and, for this purpose "abutting lot" includes a lot sepa~ted only
by a street) • . The decision of the Architectural Control Authority
in this matter shall be final.
     4.a. Any owner o:t one o:r more adjoining lots (or portions,
thereof)     ~:r ccn::io11date .such lots. v:l' po:i:tlum, lnto one buildlng
site, with . the privilege of' placing or constructing improvements
on such resulting s!te, in which case side set-back lines shall
be measured fron; the resulting side property lines rather than
f'rom the lot lines as indicated on the recorded plat. Any such
composite building site must-have a frontage at the build~ng set-
back line of not less than the min1mum frontage of lots in. the sam~
block. Any such composite building site (or building site result~ .
ing from the remainder of one or more lots having been consolidated
into a composite building site) must be of not less than nine thousand.
(9,000) square l'eet in area (Cluster Cottage Lots ,e xcepted - See ·
Special Restrictions V.) and this shall supersede any con.t rary pro-
vision in the Subdivision p:l,at. Any modification of a building site.
(changing such building dte from either a single lot building
site or .from a multiple whole lot building site), w:hether as _to
size or configuration, mat be made only with the p;r,ior written ap-
proval of the Developer until the CommHtee is selected and there-
after, only. with the prior written approval of th!? C:ornmittee _., Upon
any such required approval- having. been obtained, such composite ·
building site shall thereupon-be :regarded as a "lot" for all. pur.-
poses hereunder, however, ,tpat_· for ·purposes or voting for the Com-.
m1 ttee ( as provided under Paragraph -II. 2. b. above), an 9wner shall
be entitled to one (l) vote: for each whole lot within such owner's
buildi.~g site. ·                  ··
           b. Cl_u ster Co.ttage I;ots may have buildings nearer than ~even
and one-half. (7-l/2) f'eet . to an _interior side lot_ line, subject. ;;o
prior· writ.ten approval of the Developer until the Committee is
selected and therea!'ter, on,l y _with' :~he prior Written approval Of the
CoillI!littee •. (See Special Re~tr1ct1ors V)                ·      ..       .
     5.    All lots iri the S.ubdivh16n shall be used only for single-
fattd.ly residential purposes; ·   No    noxious or offensive activity- of
any sort shall be permitted, _nor shall anything be done . on any lot
which may be or become an annoy_,µ)ce ·_or nuisance to _the neighborhood.
No lot in the Subt.1 vision shall .be used ro~· any commercial. busi-
ness or professional purpose _·nor       for
                                         church purposes. Tile renting
or leasing or any improvements :ther·eon or portion thereof~ without
thP prior written consent o.f Developer, is prohibited. No -.h oµse
tra.aer. ca.per tr&J;ler, CIJ.IPer vehicle or lll<>tor vehicle . (i;,r pcr-
tion thereof) shall be 11..-ed _1rt on any lot.



                                   -6-

                     ·1291 1457
                    EXHIBIT 1, page 6                         TAB J - page 6
                                                                                Sb-7399

               6.   No structure of a temporary ~haracter, trailer, ba~ement,
. I-      tent, shack, garage, barn o~ other outbuilding shall be used on
  !
          any lot at arry time as a residence, except, however-, that a
          garage may contain !:!.ving quarters for bona fide -servants anct
  I       except also . that a . field ofJice, as hereinafter provided may .be
        . established.
                                                                     .      .    .
                     Until the Developer has · sold all other iots l~Point
          Veni:ure (and during the progress of construction of residences
          in ~he Subdivision), a temporary f:1,eld office for sales and .
          related purposes may. be located and maintained by the Developer
          (and/or its sales agents). The location of such field office.
          may be changed, from · time to t _ime, as lots are sold. · The
          Developer's right to maintain such f:l.eld of:fica (or permit .such
          field office to be maintained) sha:!.l cease when all lots in ·
          Poiht Venture. except the lot upon which :;uch .field office is.
          located, have· .b een sold.
                7,   No animals, livestock or poultry of any kind shall be
          raised, bred or kept on any lot, except that dogs, cats or
          other common household pets may be kept as household :pets pr.9-
          vided they are not kept, bred or maintained for commercial pur-
          poses and provided they do not constitute a nuisance and do
          not• in the s9le judgment cf the. Developer constitute a danger
          or. potential pr actual disruption of other lot owners, their
          families or guests.
                          8.   Where a wall, fence, planter or hedge is not spec1.fically
                prQhibited under the Special Restrictio!:'ls set ' forth in v. below,
                the . following (as to any permitted wall, fence, planter or-hedge)
                shall apply:. N,o wall, fence, planter or hedge in excess er two ( 2)
                feet higp shali be erected or maintained nearer to the front lot
                line than the . front bu:l.lding set-back line, nor on corner lots
             . nearer to th~ side lot line than the building set-back line pa1•allel
        · · to ·,t)'ie s1o.e street. No r•ear .fence, wall or hedge and no side
             . _fel1\!e, wall or hedge iocate_d between the side building line and
       . th~ .1nt~r1or lot line (or located on the interior _·1 ot line) shall
       , , be_ m_o re .than . six· (6) . feet high: · (Cluster Cottage Lots excepted -
        .· see. Special Restrictions V) .                                              .    ..
                               No :object or thing which obstructs sight lines at eleva-
         · "ti:ons.between two (2) and six (6} feet above the roadways -wit.Mn
           ·. '.t;fie :triangular area formed by intersecting stre~t .property lines
                                           at
                atj,~l, ,a line connecting them         'points twenty-five :(25) ·feet :rrom
                the ·J.ntersectiqn of the street . lines ( or extensions thereof) shall
        . : be/ placed, planted or permitted
        · .. •. ,.. .                            ;-; ..
                                                           to' remain on corner
                                                                            :· ..
                                                                                  lots.

        , , . · 9.      The drying of clothes in public view 1s . prohibited, and
          th\'! : owners or occupants 6r·any lots at the intersection of streets
         :o.r adjacent to parks, playgrounds or other facilities where tlie
        .re.a)? Y!,ird Ol' portion of the .· lot is visible to the public, shall
         c:onstruct and maintain a drying yard or other suitable enclosure ·
         t~. screen drying clothes fr'9.II' public view.
                      10. All lots sl1all be k,ept at all times in a sanitary, health-
              ful and attractive oonditio_n, .· and the owner or occupants of all lots
           :shall keep ' all weeds and grass thereon cut and s·hall · in no event
              us·e any lot for storage of material or equipment· except fo:r normal
              residential requirements Ol' incident to construction of improve-
             llli:1nts thereon a.,; herein perrr,itted, or p~rrnit the accumulation of
         . garbage, trash or rubbish of any kind thereon, Any inciner;-;tor
             or., ·other equipment for the ~tor~e .or disposal of such material
       .. -.. ~_h,jl.i be kept in a clean, S'q.h~:tary, and sightly condition. : During
         , the Construction. of improve'm·e nts :no. trash Shall .. be: burned Ori at:y




                                 -1~1
                             EXHIBIT 1, page 7                      TAB J - page 7
                                                             5&-7400


lot except in a safe rnanner, and, unless so burned, sh.111 be removed
by the lot owner. Boats, trailers and other park.:;d vehicles are to
be stored in a location n6- c·1 oser to the street than the fl"ont
l:!ullding set-back line, or in the case 01· a corner lot the side
building line facing the street.

           In the event of' ·default on the part of the owner or
occupant· of any lot in observing the above requirements or an~
of them, such default continuing after ten (10) days written
notice thereof, the DP.veloper (until the Committee is selected,
and thereafter, the Committee) may, . without liability to the
owner or occupant in trespa11.s or otherwise, enter upon (or
authorize one or more othe~s to enter upon) said lot, and
cuase to be cut> such weeds and grass, and remove or cause to be
removed such gwbage, trash and rubb1ah or do any other thing
necessary to secure compliance with · these restrictions• so as t ·o
place said lot in a neat, attractlve, healthful and sanitary zon-
dition, and may charge the:_owner or occupant of such lot for the
reasonable cost of such work and associated materials. The owner
or occupant, .as the case ma.y be, agrees by purchase or occu,pation
of the property·to pay such statement immediately upon recelpt
thereof; howeveL', the payment of such charge is not secured by any
nature of lie~ on the property.
     11. Before initial r;esidenc!al occupancy, no sign, advertise-
ment, billboard or advertising structure of any kind may be erected
or maintained on any lot    in  the Subdivision without the p:-ior approval ·
of the Developer; and any ·such approval which is granted by the · De-'.
veloper may be withdrawn at any time by the Developer, tn which
event, the party granted such permission shall, within the period
designated by the Developer (which iri no event shall be less than
five {5) days),· th~N::upon ~,;,m,)v.e same. Arter 1r.it1al residential
                             0


occupancy of improvements on any particular lot in the Subdivision-;
no sign, advertisement, billboard or advertising structure of any
kind other than a normal f'pr~sale sign approved by the Developer
as to design, not exceeditrg· two feet by three f'eet {2' x 3') erected
on a post in the ground, a.pd applicable to such lot -alone, may be
erected or maintained on such lot.
            The Developer until tbe .Committee is selected, and there-.
a.rter the Committee, shall .have the .right to remove and dispose
of any Sil.ch prohibited sig~, advertisement, billboard, or adver.tising
structure which is placed c;m any lot, and in so doing shall not be
subject to any liability fort;respa:ss or other tort· in connection
therewith or arising from ·such removal nor -in anyway be liable
for.any accounting or other ·claim · by reason of the "'di:sposition
thereof.                     · ··    ·
   . 12. -The digging of dirt or the removal of any dirt from any
1o·t is expressly prohibited. ·except ·_a s necessary in conjunction
with the -landscaping of or i construction on such _lot.
         13. No lot or other portion . of Point Venture shall be used or
pe:'t'mi tted for hunting or f61". .the · discharge or any pistol, rifle,
shotgun, ::>r any other firea.i:'rn; or any bow and arrow .:ir any other
deyice capal.Jle of killing or· inJurihg.
                                     ·,
       14. No outside toilete ~111 -be permitted, and no installation
of any type of device for i:Usposai ,.of sewage shall be allowed which
would re.s-ult 1n ra-w or untreate.d or.unsanitary sewage being carried
ln;t;o a.!1y water body . No . sep 1;,1c tank or ot!'.cr mean:; of :;~wage dis-
posal may b~ installed unl~s-s ~api:,r·o:ved by the pr.op-er government3l ·
authorities having jurisdictio1'( ~itn respect thereto and tl,e ~veloper.




                       -1~'91
                   EXHIBIT 1, page 8                   TAB J - page 8
                                                                 Sb-7401

      15, No oil drilling, oil development operatlons, olJ. refin+ng,
or mining operations of any kind shall be permitted upon any lot,
nor .;;hall any wells, tanks, tunnels, mineral excavations or ic.haf"!:R
be per.mi tted upon any lot. No derrick or other structure designed
for use in boring for . oil er natural gas, shall be erected-, main- . .
tained or permitted on any building site. . At no time shall the
dri111·n g, usage or operation of' any wab:,r well be pern;itted on any
lot.              ·

     16. Drainage· .structures under private dz\iveways shal.1 al\'.f_ays
have a net dra1nag.e opening ~rea or sui'fi :ient size to permit the.·
free now of. water without b:ackwater.                                ·          /· .

        17. All property owne:r:s , members of their families and their
 guests, shall have the right of ingress and egress to the. lake •
 through the park areas as shown on the Point Venture Section Two
 Subdivision plat. Such right shall extend to and include. the owners
 of lots within Section Three~l of the Point Venture Subdivision as
 well as subsequent sections developed by the Developer from lands
 contiguo.:s to .or 1n· the v.lc1n1ty of the said Point Venture Subdi-.
 vision. All parks and impro.v ements shall be avai16ble for . USE,! by
 such property owners, their families and guests, at their own risk.
 When 75 J of the lots in all sections of Point Venture Subdivision
 hr:tve bei=n sold, or sooner at the election of the Developer, Devel-
 oper may tr~nsfer title to all parks and other community areas to,
 the Venture Yacht and Country Club or other civic organizaticn
 active in the area, a1·ter which the operation uf iil.nd maint:anancn
 ~nd payment of taxe~ on such parks and other comm~nity areas shall
;be the respons1b11.i ty of such transf'.eree.
      18. The Developers or any person, firm or corporation ope~ating
 the golf course in the Subdivision shall not be held liable for any
 damages t .o any lot owner, their guests,. or their ·heirs, acuninistra-
·tors or assigns resulting from operation of said golr course.
    · · 19. · The :property incluqed in the Subdivision is si;.bject to .
all easements or l'ecord, and- especiaJ.ly to include thos.e certain
easements in favor of Lower Colorado R:tver Authority of· record in
Vol. 587, page 440,Vol. 601, page 536, Vol. 676, ·page 428, and
Yoli.. 678,page 12.7 of the Travis County Deed Record.s, to which ease-
men'!;s: and their record thereof :rei'erence · is hereby made for all
pµr~oses ~ . The property is also subj·ect to that. ce~ta:l,~ 011 an_d Gas
Lease, dated January 6 • i967, · as recorded in VolUJ!!e 32.45:, page.
1J2·?, Deed . Re 9ords of Travis County, Texas.
      ·:. 20. ·. Where underground utility services · shall. be available for
ifaid ··1ots; no ·above surface utility wires will be · insta:lled outside
qf an~· structure. Underground utili. ty service lines. shal,l extend
t~r.o ugh and under said lots -in order to serve ariy .st'r~ctµre thereon,
a~d . the aiea above said underground lines and eJ,1:tend:fng · 2,-1/2 feet
to  .:each sid:e of said underg:r'ioum;l line shall be . sul)jeet 1:o excava-
t,io'l); refilling and ingress and egress for the installation, 1n-·
spection, repair, replacing and removing of said underground faci-
11~i¢s by .such utility company;. and owners of said .· lots shall .
a,scertain :the locatlcn o!' said linel;; and keep tr.e a:-,::a over tne
route of Said :Ines free of excavat1.on and clear of structures;· trees
or· other obstructions.                                         . .     .

                                 V.
                       SPECIAL RES~RICTIONS
       1.    In add1 tior, to th,/ Ge-n erai Restrictions set fc,:i;-th in IV.
atiov:e' t:he following re;;:1tribtions shall appl.y:




                         ·1291
                    EXHIBIT 1, page 9                     TAB J - page 9
                                                                        Sc-1402
         a. Ne pier, dock, or other structure shall be permitted ' w!th-
out prior approval   er t he Architectural Control Authority as set forth
in II. above.
         b. Any garage muHt be attached to the ~ain residence and must
bi:: not nearer to the lake sl!ore than the main residence itself.
     2.    In addition to the General Restrictions set forth in IV.abOve,
the fellowing rP.strictions shaH 11pply to Cluster Cottage Lots:
        a. No wall, fence; planter hedge (or other 1mprove:nents or ob:..,
ject serving a _like or :,imilar purpose) shall be const-ructed or' permitted
without t he written consent of the Developer.                 -

       b. Each person a~qu1ring a Cluster Cottage lot mu3_t be a member
of Point Venture, Inc. -, and must relllain e. member in good. standing -as
long as .they own property · 1n the Cluster Cot1;age Lot section.
       c. Since zero lot line a,nd/or common wall concepts are . anti- .
cipated, the ·Developer, untj,1 the Coir)mittee is se.iected and thereafter
the Committee, .s hall be the sole and prevailing authority re~arding -
wall, fence and building set-ba:ck requil"ements. Such authority shall
at all times . be .con:s1stai1t and in the best interest for all parties
concerned in ·the Cluster Cottage Area.                              -   ·
                                 VI.
           VENTURE jACHT AND COUNTRY CLUB MEMBERSHIP
          E~ch person acquiring property in the Subdivision (whether
acquiring same initially or upon resale) must first apply c.nd be
accepted for membership in the Venture Yacht and Country ·club; and
must remain a membe.r ih good standing as long as t}:ley own property'
1n tne Subdi visiun.     ·            ·             ·       ·

                              VII.
               VENTURE YACHT AND COUNTRY CLUB FUND
     1.   Each lot _(or residential · building site} in the Subdivision
shall be and is hereby made subject to an annual Venture' Yac~t and
Country Club . charge (hereafter - referred to as the "Club Fund"),
except as otherwise hereinafter provided.                     ·
      2.   The Venture Ya-cht and - Country Club Fund referred to .s hail
be u:,ed to create a _fund to be ' known as the "Club Fund"; and ea;h
such "Club Fund" charge shall ("except as otherwis e hereinafter pro-
vided) be paid by the owner of each lot (or residential building
sJ.te) annually, in ·advance, on· or before September 1st of each
year, beginning 197 2.         · -·                    · '    · -

     3,   The exact .amount of each Club Fund charge will be deter~
mined by the Developer during -the · nionth preceding the . due date of
said Club Fund. All other matters relating to the. assessment,
collection, expenditure and administration of t]Je Club Ful'id shall
be determined by the Develope~.
      ll..  The , Club Fund charge_ shalJ not, without the consent of
the Developer, apply to lots 6wned',_by · the Developer or owned by
any person, firm, association· or corporation engaged pri~ar1ly i _n
the building and construction '. bus1n~ss which has acquired title to
any such lots for the -sole purpo1;1e .o'f constructing itnprovements
thereon and thereafter selling slJ{!b).ots; however, upon: any such
sale of' such l .ots _by .such person, -_ firm, association· or• corporation
to a purchaser whose primary pu,:>poi:ie is to occupy and/or rent·
aP.d/or lease such lc,t (and improveme.r its thereon, if any} ·to some
uther occupant, then the Club Fung charge shall thereupon be appli-
cable to such lot ; and the De_vel                                                                                              Sli-1403
' .

           the building and construction business without th~ con~E'nt of '.t he
           Deve l oper. The Developer ·reserves the right. at all times, in         ·
           his own judgment and discretion, to exempt any lot in the Subcii-
           v1sion from the Club Fund charge, and exercise of such jU:dgment .
           and discretion -when made in good faith shall be l:?ind1ng and · conclu;_
           sive on all persons and interests.        The Develcper ·s~all hav:e ·the, ,
           further right at any .time, , and from . time to time, to adjust, a.1ter
           or .waive said Club Fund charge from year to year a:s it deem$ proper;
           and Developer shall have the right at any time to ·_diseontinue c,r
           abandon such Club Fund Charge, ~1 thqut incurring liabHi.ty to any
           person whom.s oever by filing a written instrument 1ri the offlce · or
           the Qounty ·clerk or Travis County, Texas, declat'ing such disccn- _
           tinuance or abandonment.       ·                                         ·
                  5.   The Club Fund charges collected shall , be .paid into the
            Venture Yacht and ·Country Club Fund · to be held and used for the·
            benefit, directly or indirectly, of the Subdivision; and suah Club
            Fund may be expended by the Developer f'or any purposes which, in
            the Judgm~nt or. the Developer will t~nd to maintain the property
            values in the Subdivision, including by way of example but _n ot by
            way or limitation: providing for the enforcement o·r- the provis;l,ons
            of 'thisinatrument~ . including the aforesaid Reservations, Restric-
            tions and Covenants; for the waintenance, operation, repair, bene-
            1'1t and welfare of any recreational and/or utility facilities which
            might herea.fter be established in Point Venture; and gener!ill.v for
            doing any other thing necessary or desirable in . the opinion of t'he
           .Develcper ·to maintain or- imp1-;uve Lh~ property ot tbe . Sut>!;h .   ·

                                              VIll.
                            TRANSFER · OF FUNCTIONS   OF   THE DEVELOPll:R -·

       .      . .       The Devel.aper may at· ahy time hereaf:ter·· cause one or ·rnf"ll' P.
           non~profit corporations to be organized under ' the. _:Laws of the Sta_te
           o:!' ;Texas for the purpose of exercising a.11_ or any ._of the d,uties an4
        · .pi·erogatives .of .t he Developer'. her~under (1nclud1ng·the matte.r s r:e- ._
           lating, to "Club Fur'~d 11 charges _aqd the Venture Yacht" and Country . .
           Glub Fund). Any such delegati_on of l:lU.tho1•1tf a.n_d duties shall =,erve
           to· automatically release the Developer from further' liability with
           respect thereto and ve s t such duties and preroga:~ 1yes in such non-
        . pr.cf it corporations. Any suet( 9elegations shall .te · evidenced by
          .an' ':instrument amending this ins,trument, placed .o:t rE?_co.rd 1n. the Deed
         · R.ecqrds cf Travis Cou;nty, T~x;a,~., al'\d joined by: Jh_e· '. ·Developer and .
      ·· • u·,e . aroresafo non-profit corporations but not, . fio~ever ·, requiring ·
         . the joinder of _any other persQri : in order to l'e f'u,l.ly binding, whether·

                                                             1_ Dana  DeBeauvoit, County Clerll, Tra~is County.
                                                             Te •as. do hereby certify that this is a true ,md
                                                             correct copy as same appears of record in my office .
                                                -11-         Witne_ss my hand and sea _offi
                                                             (!;~~      Dana DeBe      voir  R O7 ·2017
                                                             \~         Hy Deputy. .A'XJ.l~~~LES
                                       -t!9l 1-tG2
                                EXHIBIT 1, page 11                          TAB J - page 11
'                                                                 56-1404

    such other person be an owner· of property in the Subd.ivlsion, a
    l:1enholder, mortgagee Deed of. Trust beneficiary or any other pe-rson.
                                      ~x.                                         .i;Ji                                                                                                                                            56-7405
THE STATE OF TEXAS                                            §
                             I
COUNTY O F ~                                                  §

           BEFORE ME, the undersigned, a Notary Public in and f-0r
s id County and State. on this day personally appeared ·             .
     -1n ~~                , Vice President of SMITH LAND . .COMPANY, ,
 .NC., saidCorporaon being , a P!l-:rtner in and agent ~lid attorney-in'-
fact for Venture Developmen~ Company, a partnership, . known to me to
be the person and officer whose name is subscribed· to the foregoing
instrument and acknowledged>to me that the same was the act of a-aid
Sm1 th Land Company, Inc. t a, Texas corporation. a.rid.: that he· executed
the same as the act and deed of such Corp-oration ·-as · a partner in
and agent and attorney;.in-fa.ct for VenturP. Development Company, for .
the purposes and ·consideration therein expressed a.nil in the .c apacities
therein stated.              ·                             ··
                Gl~N UNDER MY HAND AND SEAL·OF OFFICE,
               /l.. __                                                                                                                    ;:;P--
                                                                                                                                    this ----"---- d
                                                                                                                                                     ay
of             ~,               . , 1972.


                                                                                           •oe_,}/4..--,(c-.e,               JI. /(&-4_. •
                                                                                            Not~~Y-Pub~ic in and for ·- - - - - -
                                                                                            ---~=----'--------
                                                                                                           County, Texas .




                                                                                                                                                              .
                                                                                                                                        :~
                                                                                                                                                                  ~

                                                                                                                                                       ~ ;=
                                                                                                                                                       =a,
                                                                                                                                                              "'
                                                                                                                                         "'
                                                                                                                                        ~,n      •
                                                                                                                                                       -.,    0




                                                                                                                                       tr -
                                                                                                                                        v,C

                                                                                                                                   : g!~
 , ...   '!'
                                                                                                                                                       =
                                                                                                                                      --~
                                                                                                                                      :c "'· ~
                                                                                                                                    ....:""''
                                                                                                                                                      .t
                                                                                                                                                      '"
     ... . .
                                                                                                                                                      ~
                                                                                                                                                      ~
                                                                                                                                                         .
                                                                                                                                                     ......
                         sr.r.n: or mrs                                            ·· COONTV OF '!IIMII
                                 I MfdJ c, ill lt.t VO!ua afld
                                                                    hcfllOII
                                                                     ~
                                                                                 bJ -. - " ' •
                                                                               ol 11N .- - , 11E1D01
                         Iii 1,a;,is t.::mt,, 1n..-s,        2S   S!MIII" ..,.._. (IJ 9i '.

                                                MAR ff 1912' _· . .




                                                       ...
                                                   ' : - ,.-:
                                                             ·1291 . 1ACA
                                                                      ,.:: ~
                                                             , -;.· -; ·
                                                                     .q~
                                                                           .   .           ..
                                                                                   ·, ·;,,: :   ' 1 ··: ,.~~'. _-   '. ."!




                                                    EXHIBIT 1, page 13                                                             TAB J - page 13